Exhibit ParkerVision, Inc. and LG Innotek Enter into Joint Development Agreement LG Innotek to Incorporate ParkerVision’s RF Technology into Multi-Mode Wireless Modules with Product Launch Targeted in Second Half of 2009 JACKSONVILLE, Fla., December 4, 2008, ParkerVision, Inc. (Nasdaq: PRKR), announced today that it has entered into a joint development agreement with LG Innotek, a division of the LG Group and a global market leader in the manufacture and sale of key electronic components.Under the terms of the agreement, ParkerVision will supply unpackaged RFICs that incorporate the company’s proprietary d2p™ and d2d™ technologies, for the reception, transmission and amplification of RF carrier signals.LG Innotek will incorporate these RFICs into multi-mode wireless modules for sale by LG Innotek to their customer base of mobile handset and wireless data card manufacturers. ParkerVision and LG Innotek have jointly specified the program as a multi-mode, multi-band HEDGE module supporting GSM, EDGE, WCDMA and HSPA standards with a targeted product launch in the second half of 2009.Industry forecasts predict that HEDGE mobile handsets will represent shipments of approximately 80.2 million units annually in 2009, growing by 132% to 186.1 million units annually in 2010.(Source:ABI Research 3Q 2008 - Mobile Devices Market Forecast Analysis, World Handset Shipments by Technology) Jeffrey Parker, CEO and Chairman of ParkerVision, commented, “We are pleased to partner with LG Innotek to supply multi-mode wireless modules for their significant customer base.The development efforts under this agreement align nicely with our current product roadmap.While supplying RFICs is a departure from our intellectual property licensing model, we believe the efforts we have made to date in developing prototype RFICs for current and prospective customers enables an aggressive time to market scenario.Ultimately, this agreement helps us achieve our goal of becoming a significant player in the 3G mobile handset market.” J.S.
